Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 22, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hirotoshi (JPH0552202A attached NPL, English Machine translation).
Regarding claim 16, Hirotoshi disclose a roll stand with at least two working rolls for rolling strip material and with a hydraulic arrangement for controlling a roll gap of the roll stand (paragraphs 13-15, 182-198 and 222), comprising: 

a first valve arrangement (fig.3: (2)) for variably controlling the adjusting unit; 
a second valve arrangement (fig.3: (1)) for variably controlling the adjusting unit, which is connected in parallel with the first valve (fig.1: (2)) arrangement and has a larger nominal volume flow than the first valve arrangement (fig.3: (1)); 
wherein the first valve (fig.3: (2)) arrangement is hydraulically connected to the first chamber and the second chamber for double-acting actuation of the adjusting unit, 
wherein the second valve (fig.3: (1)) arrangement is hydraulically connected to the first chamber and the second chamber for double-acting actuation of the adjusting unit, and 
Hirotoshi does not disclose wherein the hydraulic adjusting unit is capable of being subjected to a working pressure greater than 200 bar from a pressure medium source.  
	However, Hirotoshi is concerned about the pressure (paragraph 222);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Hirotoshi to have the hydraulic adjusting unit is capable of being subjected to a working pressure greater than 200 bar from a pressure medium source, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 17, Hirotoshi disclose wherein at least one of the first valve arrangement and the second valve arrangement comprises at least one continuous valve for controlling the hydraulic adjusting unit (fig.1: the valve (1) is a servo valve “corresponding to a continuous valve”) (paragraph 192).  

Regarding claim 18, Hirotoshi disclose wherein the pressure medium source comprises a pump (fig.3: (12)) or a pressure medium reservoir (fig.3: (11)) with a connected pump (fig.3: (12)).  
Hirotoshi does not wherein the hydraulic adjusting unit can be pressurized by a working pressure greater than 250 bar;	
However, Hirotoshi is concerned about the pressure (paragraph 222);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Hirotoshi to have the hydraulic adjusting unit can be pressurized by a working pressure greater than 250 bar, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 19, Hirotoshi does not disclose wherein the second valve arrangement has a nominal volume flow which is greater than twice the nominal volume flow of the first valve arrangement.  
However, Hirotoshi disclose the second valve arrangement (fig.3: (1)) has a larger nominal volume flow than the first valve arrangement (fig.1: (2)).


Regarding claim 20, Hirotoshi disclose, wherein a main tank (fig.3: (11)) is provided which is hydraulically connected to the first valve arrangement (fig.3: (2)) and the second valve arrangement (fig.3: (1)), and 
at least one intermediate tank (fig.3: (14)) is arranged between the main tank and at least one of the first valve arrangement and the second valve arrangement, 
Hirotoshi does not disclose wherein the intermediate tank is arranged at a distance of less than three meters from at least one of the first valve arrangement and the second valve arrangement.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Hirotoshi to have the intermediate tank is arranged at a distance of less than three meters from at least one of the first valve arrangement and the second valve arrangement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 



Regarding claim 22, Hirotoshi disclose wherein the adjusting unit comprises exactly one adjusting piston (fig.1: (4)), so that only two chambers are formed in the cylinder; whereby the only two chambers are the first chamber and the second chamber (fig.3: the chambers of top and bottom of element (4)).  

Regarding claim 26, Hirotoshi disclose a method for controlling a roll gap of a roll stand with the roll stand (paragraphs 182-198 and 222), comprising:
 at least two working rolls for rolling strip material (paragraph 33), 
a hydraulic arrangement for controlling the roll gap, at least one hydraulic adjusting unit for adjusting the roll gap, the hydraulic adjusting unit comprising a cylinder (fig.3: (3)) and an adjusting piston (fig.3: (4)), the adjusting piston dividing the cylinder into a first chamber and a second chamber (fig.3: the chambers of top and bottom of element (4)), 
a first valve arrangement (fig.3: (2)) for variably controlling the adjusting unit; 
a second valve arrangement (fig.3: (1)) for variably controlling the adjusting unit, which is connected in parallel with the first valve (fig.1: (2)) arrangement and has a larger nominal volume flow than the first valve arrangement (fig.3: (1)),
wherein the first valve (fig.3: (2)) arrangement is hydraulically connected to the first chamber and the second chamber for double-acting actuation of the adjusting unit, 
wherein the second valve (fig.3: (1)) arrangement is hydraulically connected to the first chamber and the second chamber for double-acting actuation of the adjusting unit, and 


determining an actual roll position (fig.2: the position detector (9)) of a working roll of the at least two working rolls (paragraphs 231-237- and 256-260); 
determining a nominal roll position of the working roll (fig.2: the position detector (9)); and 
controlling an opening degree of the first valve arrangement and an opening degree of the second valve arrangement depending on the actual roll position and the nominal roll position, wherein the roll gap is changed during rolling (paragraph 273), 
wherein for at least one thickness change of a thickness profile to be rolled (paragraphs 23 and 273), 
the adjusting unit is controlled in a first section of a stroke between the actual roll position and the nominal roll position by the first valve arrangement and the second valve arrangement, and in a second section of the stroke only by the first valve arrangement (paragraphs 273-278).  

Hirotoshi does not disclose wherein the hydraulic adjusting unit is capable of being subjected to a working pressure greater than 200 bar from a pressure medium source.  
	However, Hirotoshi is concerned about the pressure (paragraph 222);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Hirotoshi to have the hydraulic adjusting unit is capable of being subjected to a working pressure greater than 200 bar from a pressure medium source, since it has been held that discovering an optimum value of a result 

Regarding claim 27, Hirotoshi disclose the adjusting unit is controlled in the first section of the stroke by the first valve arrangement and the second valve arrangement (paragraphs 273-278).  
Hirotoshi does not disclose wherein, for roll gap changes of more than 10% of the roll gap value;
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Hirotoshi to have wherein, for roll gap changes of more than 10% of the roll gap value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 28, Hirotoshi disclose wherein at least one setting variable for controlling the opening degree of the first valve arrangement and at least one setting variable for controlling the opening degree of the second valve arrangement are output with a time offset (paragraph 260 and fig.4: output of flow rate “corresponding to the time”).  
Regarding claim 29, Hirotoshi disclose wherein, in order to control the opening degree of the first valve arrangement, a first setting variable for a first valve of the first valve arrangement and a second setting variable for a second valve of the first valve arrangement are output with a time offset, and for controlling the opening degree .  


Claims 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hirotoshi (JPH0552202A attached NPL, English Machine translation) in view of Naito (JP001311401A attached NPL, English Machine translation).


Regarding claim 21, Hirotoshi does not disclose wherein the intermediate tank is arranged in a return line between at least one of the first valve arrangement and the second valve arrangement, and the main tank.  

Naito teaches an apparatus for controlling a hydraulic servo valve (paragraph 13), comprising:
an intermediate tank (fig.12: the top (412)) is arranged in a return line between at least one of a first valve arrangement (fig.12: SV1)) and the second valve arrangement (SV2)), and a main tank (fig.12: the bottom (412)) (paragraphs 1002-1010).

Both of the prior arts of Hirotoshi and Naito are related to an apparatus for controlling a hydraulic servo valve double-acting hydraulic cylinder;
 



Regarding claim 23, Naito teaches wherein the first valve arrangement (fig.7: (RDV1)) controls a volume flow of a first pressure medium path (fig.7: (A)), which is connected to the first chamber (fig.7: (204)), and a volume flow of a second pressure medium path (fig.7: (B)), which is connected to the second chamber (fig.7: (207)) (paragraph 354).  

Regarding claim 24, Naito teaches wherein the second valve arrangement (fig.7: (RDV2)) controls a volume flow of a third pressure medium path (fig.7: (A)), which is connected to the first chamber (fig.7: (204)), and a volume flow of a fourth pressure medium path (fig.7: (B)), which is connected to the second chamber (fig.7: (207)) (paragraph 354).   
  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hirotoshi (JPH0552202A attached NPL, English Machine translation) in view of Koj (JPH0911000A attached NPL, English Machine translation).

Regarding claim 25, Koj does not disclose wherein a pulsation damper is arranged in a return line between at least one of the first valve arrangement and the second valve arrangement, and the main tank.  

Koj teaches an apparatus for controlling a hydraulic servo valve (paragraphs 218-224), comprising:
a pulsation damper (fig.4: (35)) is arranged in a return line (fig.4: (33)) a first valve arrangement (fig.4: (113)) and a main tank (fig.4: (103)).

Both of the prior arts of Hirotoshi and Koj are related to an apparatus for controlling a hydraulic servo valve double-acting hydraulic cylinder;
 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hirotoshi to have wherein a pulsation damper is arranged in a return line between at least one of the first valve arrangement and the second valve arrangement, and the main tank as taught by Koj in order to provide a large amount of the pressure oil discharged smoothly flows through the return pipe, the pressure becomes low, the oil hammer is reduced, and the equipment cost can be reduced (Koj: paragraph 309), since it has been held that combining prior art elements according to known methods to .  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hirotoshi (JPH0552202A attached NPL, English Machine translation) in view of Markus (DE10254958A1 attached NPL, English Machine translation).

Regarding claim 30, Hirotoshi does disclose wherein the nominal roll position is determined depending on a nominal thickness profile and at least one of a thickness measurement on an inlet side of the working roll (paragraphs 23 and 273). 
Hirotoshi does not disclose a profile thickness measurement on an outlet side of the working roll.

Markus teaches a roll stand with at least two working rolls for rolling strip material and with a hydraulic arrangement for controlling a roll gap of the roll stand (paragraphs 171-195), comprising:
a nominal roll position is determined depending on a nominal thickness profile and at least one of a thickness measurement on an inlet side of the working roll and a profile thickness measurement on an outlet side of the working roll (paragraphs 183-194).
Both of the prior arts of Hirotoshi and Markus are related to an apparatus for controlling a roll gap;
.  

Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hirotoshi (JPH0552202A attached NPL, English Machine translation) in view of Burkhard (EP1459813A2 attached NPL, English Machine translation).

Regarding claim 16, Hirotoshi disclose a roll stand with at least two working rolls for rolling strip material and with a hydraulic arrangement for controlling a roll gap of the roll stand (paragraphs 182-198 and 222), comprising: 
at least one hydraulic adjusting unit for adjusting the roll gap, the hydraulic adjusting unit comprising a cylinder (fig.3: (3)) and an adjusting piston (fig.3: (4)), the adjusting piston dividing the cylinder into a first chamber and a second chamber (fig.3: the chambers of top and bottom of element (4)); 
a first valve arrangement (fig.3: (2)) for variably controlling the adjusting unit; 
a second valve arrangement (fig.3: (1)) for variably controlling the adjusting unit, which is connected in parallel with the first valve (fig.1: (2)) arrangement and has a larger nominal volume flow than the first valve arrangement (fig.3: (1)); 

wherein the second valve (fig.3: (1)) arrangement is hydraulically connected to the first chamber and the second chamber for double-acting actuation of the adjusting unit, and 
Hirotoshi does not disclose wherein the hydraulic adjusting unit is capable of being subjected to a working pressure greater than 200 bar from a pressure medium source.  
Burkhard teaches a roll stand with at least two working rolls for rolling strip material and with a hydraulic arrangement for controlling a roll gap of the roll stand (paragraphs 182, 216-224 and 257-263), comprising: 
a hydraulic adjusting unit is capable of being subjected to a working pressure greater than 200 bar from a pressure medium source (paragraphs 163-167).

Both of the prior arts of Hirotoshi and Burkhard are related to an apparatus for controlling a roll gap;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hirotoshi to have the hydraulic adjusting unit is capable of being subjected to a working pressure greater than 200 bar from a pressure medium source as taught by Burkhard, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding claim 26, Hirotoshi disclose a method for controlling a roll gap of a roll stand with the roll stand (paragraphs 182-198 and 222), comprising:
 at least two working rolls for rolling strip material (paragraph 33), 
a hydraulic arrangement for controlling the roll gap, at least one hydraulic adjusting unit for adjusting the roll gap, the hydraulic adjusting unit comprising a cylinder (fig.3: (3)) and an adjusting piston (fig.3: (4)), the adjusting piston dividing the cylinder into a first chamber and a second chamber (fig.3: the chambers of top and bottom of element (4)), 
a first valve arrangement (fig.3: (2)) for variably controlling the adjusting unit; 
a second valve arrangement (fig.3: (1)) for variably controlling the adjusting unit, which is connected in parallel with the first valve (fig.1: (2)) arrangement and has a larger nominal volume flow than the first valve arrangement (fig.3: (1)),
wherein the first valve (fig.3: (2)) arrangement is hydraulically connected to the first chamber and the second chamber for double-acting actuation of the adjusting unit, 
wherein the second valve (fig.3: (1)) arrangement is hydraulically connected to the first chamber and the second chamber for double-acting actuation of the adjusting unit, and 

the method comprising: 
determining an actual roll position (fig.2: the position detector (9)) of a working roll of the at least two working rolls (paragraphs 231-237- and 256-260); 

controlling an opening degree of the first valve arrangement and an opening degree of the second valve arrangement depending on the actual roll position and the nominal roll position, wherein the roll gap is changed during rolling (paragraph 273), 
wherein for at least one thickness change of a thickness profile to be rolled (paragraphs 23 and 273), 
the adjusting unit is controlled in a first section of a stroke between the actual roll position and the nominal roll position by the first valve arrangement and the second valve arrangement, and in a second section of the stroke only by the first valve arrangement (paragraphs 273-278).  

Hirotoshi does not disclose wherein the hydraulic adjusting unit is capable of being subjected to a working pressure greater than 200 bar from a pressure medium source.  
Burkhard teaches a roll stand with at least two working rolls for rolling strip material and with a hydraulic arrangement for controlling a roll gap of the roll stand (paragraphs 182, 216-224 and 257-263), comprising: 
a hydraulic adjusting unit is capable of being subjected to a working pressure greater than 200 bar from a pressure medium source (paragraphs 163-167).

Both of the prior arts of Hirotoshi and Burkhard are related to an apparatus for controlling a roll gap;
.  


Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US5297408A) in view of Burkhard (EP1459813A2 attached NPL, English Machine translation).

Regarding claim 16, Yoshida disclose a roll stand with at least two working rolls for rolling strip material and with a hydraulic arrangement for controlling a roll gap of the roll stand (abstract and figs.1-3) (col.5 example 1) , comprising: 
at least one hydraulic adjusting unit for adjusting the roll gap, the hydraulic adjusting unit comprising a cylinder (fig.1: (7)) and an adjusting piston (fig.1: (7a)), the adjusting piston dividing the cylinder into a first chamber and a second chamber (fig.1: the chambers of top and bottom of element (7a)); 
a first valve arrangement (fig.1: (12)) for variably controlling the adjusting unit; 

wherein the first valve (fig.1: (12)) arrangement is hydraulically connected to the first chamber and the second chamber for double-acting actuation of the adjusting unit, 
wherein the second valve (fig.1: (11)) arrangement is hydraulically connected to the first chamber and the second chamber for double-acting actuation of the adjusting unit, and 
Yoshida does not disclose wherein the hydraulic adjusting unit is capable of being subjected to a working pressure greater than 200 bar from a pressure medium source.  
Burkhard teaches a roll stand with at least two working rolls for rolling strip material and with a hydraulic arrangement for controlling a roll gap of the roll stand (paragraphs 182, 216-224 and 257-263), comprising: 
a hydraulic adjusting unit is capable of being subjected to a working pressure greater than 200 bar from a pressure medium source (paragraphs 163-167).
Both of the prior arts of Yoshida and Burkhard are related to an apparatus for controlling a roll gap;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Yoshida to have the hydraulic adjusting unit is capable of being subjected to a working pressure greater than 200 bar from a pressure medium source as taught by Burkhard, since it has been held that combining prior art elements according to known methods to 

Regarding claim 26, Yoshida disclose a method for controlling a roll gap of a roll stand with the roll stand (abstract and figs.1-3) (col.5 example 1), comprising:
 at least two working rolls for rolling strip material (paragraph 33), 
a hydraulic arrangement for controlling the roll gap, at least one hydraulic adjusting unit for adjusting the roll gap, the hydraulic adjusting unit comprising a cylinder (fig.1: (7)) and an adjusting piston (fig.1: (7a)), the adjusting piston dividing the cylinder into a first chamber and a second chamber (fig.1: the chambers of top and bottom of element (7a)),
a first valve arrangement (fig.1: (12)) for variably controlling the adjusting unit; 
a second valve arrangement (fig.1: (11)) for variably controlling the adjusting unit, which is connected in parallel with the first valve (fig.1: (12)) arrangement and has a larger nominal volume flow than the first valve arrangement (fig.1: (12)); 
wherein the first valve (fig.1: (12)) arrangement is hydraulically connected to the first chamber and the second chamber for double-acting actuation of the adjusting unit, 
wherein the second valve (fig.1: (11)) arrangement is hydraulically connected to the first chamber and the second chamber for double-acting actuation of the adjusting unit, and 

the method comprising: 

determining a nominal roll position of the working roll (fig.3: the position detector (9) and (25)); and 
controlling an opening degree of the first valve arrangement and an opening degree of the second valve arrangement depending on the actual roll position and the nominal roll position, wherein the roll gap is changed during rolling (fig.3: controller 15 for controlling the roll gap), 
wherein for at least one thickness change of a thickness profile to be rolled (claim 8), 
the adjusting unit is controlled in a first section of a stroke between the actual roll position and the nominal roll position by the first valve arrangement and the second valve arrangement, and in a second section of the stroke only by the first valve arrangement (fig.3 and example 3).  

Yoshida does not disclose wherein the hydraulic adjusting unit is capable of being subjected to a working pressure greater than 200 bar from a pressure medium source.  
Burkhard teaches a roll stand with at least two working rolls for rolling strip material and with a hydraulic arrangement for controlling a roll gap of the roll stand (paragraphs 182, 216-224 and 257-263), comprising: 
a hydraulic adjusting unit is capable of being subjected to a working pressure greater than 200 bar from a pressure medium source (paragraphs 163-167).
Both of the prior arts of Yoshida and Burkhard are related to an apparatus for controlling a roll gap;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Yoshida to have the hydraulic adjusting unit is capable of being subjected to a working pressure greater than 200 bar from a pressure medium source as taught by Burkhard, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753